Citation Nr: 1012237	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left hip trochanteric bursitis and sprain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right hip trochanteric bursitis and sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1976.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
right and left hip trochanteric bursitis and sprain, and 
assigned 10 percent evaluations respectively, effective 
February 28, 2006.

In her substantive appeal, the Veteran indicated that she 
wanted a hearing before a Veterans Law Judge (VLJ).  Her 
hearing was scheduled for March 3, 2009.  In a February 2009 
letter the Veteran stated that she was unable to attend her 
hearing and requested that the claims be decided based on 
the evidence of record.  Accordingly, the request for a 
hearing is deemed to have been withdrawn.  38 C.F.R. § 
20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran's left hip trochanteric bursitis and strain 
is manifested by subjective complaints of pain, stiffness, 
flexion to 100 degrees, extension to 20 degrees, adduction 
to 20 degrees, abduction to 25 degrees, external rotation to 
30 degrees and internal rotation to 30 degrees.  There is no 
evidence of malunion of the femur.  

2.  The Veteran's right hip trochanteric bursitis and strain 
is manifested by subjective complaints of pain, stiffness, 
flexion to 100 degrees, extension to 20 degrees, adduction 
to 20 degrees, abduction to 25 degrees, external rotation to 
30 degrees and internal rotation to 30 degrees.  There is no 
evidence of malunion of the femur.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected left hip trochanteric bursitis 
and strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.44, 4.45, 
4.71, 4.71a, Diagnostic Code 5255 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected right hip trochanteric 
bursitis and strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.44, 
4.45 4.71, 4.71a, Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in February 2008, the RO granted 
service connection for left and right hip trochanteric 
bursitis and strain.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

The Veteran claims that her disability ratings for bilateral 
hip trochanteric bursitis and sprain do not accurately 
reflect the severity of her symptoms.  The Veteran's 
bilateral hip bursitis was awarded secondary to service-
connected Morton's neuroma.  The Veteran asserts that she is 
entitled to initial evaluations in excess of 10 percent for 
each hip.  She states that the pain from her hips is severe.  
After carefully reviewing the evidence of record, the 
competent evidence shows that the Veteran's left and right 
hip trochanteric bursitis and sprain are appropriately rated 
at 10 percent each and do not warrant higher ratings.

The Veteran's left and right hip trochanteric bursitis and 
sprain are currently rated under Diagnostic Code 5255, the 
criteria for evaluating malunion of the femur.  38 C.F.R. § 
4.71a.  Under Diagnostic Code 5255, a 10 percent evaluation 
is assigned with slight knee or hip disability.  A 20 
percent evaluation is assigned with malunion of the femur 
with moderate knee or hip disability.  A 30 percent 
evaluation is assigned with malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned with 
fracture of surgical neck with false joint or impairment 
with nonunion without loose motion and weightbearing 
preserved with aid of brace.  An 80 percent evaluation is 
assigned with fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  

Private treatment records dated in February 2006 note the 
Veteran's hips were tender.  The examiner noted full range 
of motion of both hips without pain.  The examiner 
recommended injection treatment and the Veteran participated 
in physical therapy.

A letter from the Veteran's doctor dated in January 2007 
stated that the Veteran's improper gait causes trouble with 
her hips.  

The Veteran received a VA examination in February 2007.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran reported pain and stiffness, but did not 
complain of swelling, heat, redness, locking, lack of 
endurance or instability.  The examiner noted that the 
Veteran had a history of scoliosis and antalgic gait, but at 
the examination, her gait was normal.  The Veteran reported 
no assistive devices such as crutches, a brace or a cane.  
She wears custom orthotics for her Morton's neuroma.  The 
Veteran reported a moderate effect on her occupation and 
daily activities.  She had flexion to 120 degrees, extension 
to 30 degrees, adduction to 25 degrees, abduction to 40 
degrees, external rotation to 50 degrees and internal 
rotation to 40 degrees.  The examiner noted no pain, 
fatigue, weakness, lack of endurance or change in motion 
upon repeated use.  

The Veteran received a VA examination in January 2008.  The 
examiner had the opportunity to review the Veteran's case 
file.  The examiner diagnosed bilateral hip trochanteric 
bursitis with hip strain.  She stated that the Veteran 
receives intracuticular injections with temporary relief and 
takes amitriptyline.  She noted stiffness in the Veteran's 
hips and stated that she has flare-ups with standing and 
ambulation.  The examiner noted moderately severe tenderness 
in the lateral aspect extending on to the anterior aspect.  
The Veteran displayed flexion to 100 degrees, extension to 
20 degrees, abduction to 25 degrees, adduction to 20 degrees 
and external and internal rotation to 30 degrees.  She 
experienced pain with repetitive use.  The examiner noted no 
change in range of motion with repetitive use.  The 
Veteran's gait is antalgic and she wears orthotic inserts 
for her bilateral metatarsalgia.  The examiner noted that 
ankylosis was not present.  She noted that undue pressure in 
the hips causes hip strain and calcification of the bursa.  

In June 2008, the Veteran's husband wrote a letter to the 
Board stating that the Veteran's hips have deteriorated over 
the years.  He stated that the Veteran used to be very 
active and now complains of pain and shows restricted 
mobility.  He added that her hips have affected her on a 
daily basis.  While the lay statements are taken under 
advisement, they do not establish that her disability is 
worse than the current evaluation contemplates. 

The Veteran's left and right hip trochanteric bursitis and 
sprain are appropriately rated at 10 percent under 
Diagnostic Code 5255.  At the outset, the Board acknowledges 
the notations of moderate to moderately severe tenderness 
and pain with movement of her hips.  The Veteran also noted 
a moderate effect on her occupational and daily activities.  
However, the objective medical findings show that the 
currently assigned 10 percent rating for each hip is 
appropriate.  Clinical findings show only slight limitation 
of motion, with no fatigability, swelling, weakness, lack of 
endurance or incoordination.  As noted above, in 2007, 
although pain and stiffness were found, no evidence of 
swelling, heat, redness, locking, or lack of endurance was 
present.  In 2008, no change on repetitive use was noted.  
Further, by history and currently, there is also no evidence 
of malunion of the femur.  See Diagnostic Code 5255.  

The Board has considered rating the Veteran's bilateral hip 
disability under other diagnostic codes in order to provide 
her with the most beneficial rating; however, the Veteran's 
left and right trochanteric bursitis and sprain do not 
warrant an initial increased rating under any of the 
Diagnostic Codes pertaining to disabilities of the hip or 
thigh.

Diagnostic Code 5250 pertains to ankylosis of the hip; 
however, the records do not indicate a finding of ankylosis.  
Diagnostic Code 5251 relates to limitation of extension of 
the thigh, and provides that limitation to 5 degrees would 
warrant a disability rating of 10 percent.  However, the VA 
examinations do not show limited range of motion of the 
thigh. 

Diagnostic Code 5252 pertains to limitation of flexion of 
the thigh, and provides that flexion limited to 45 degrees 
warrants a 10 percent disability rating.  The Veteran's 
range of motion of her hip at the worst was flexion to 100 
degrees, extension to 20 degrees, adduction to 20 degrees, 
abduction to 25 degrees, external rotation to 30 degrees and 
internal rotation to 30 degrees.  The examiner noted that 
range of motion was not further limited by pain, fatigue, 
weakness or incoordination.  Diagnostic Code 5253 
contemplates impairment of the thigh and provides that a 10 
percent disability rating is warranted when the Veteran 
cannot cross her legs or toe out more than 15 degrees and 
Diagnostic Code 5254 provides a 10 percent rating for flail 
joint.  No such evidence is present and therefore a higher 
rating is not applicable under alternative Diagnostic Codes.  

Also weighed by the Board are the provisions of 38 C.F.R. § 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca, 8 Vet. App. 202.  Although the Veteran reported pain 
associated with her service-connected bilateral hip 
disability, the examiners concluded that there did not 
appear to be any fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner noted 
pain on repetitive use, and this has already been factored 
into the Veteran's 10 percent ratings for her hips.  As 
such, an increase due to functional impairment would not be 
appropriate under the criteria of 38 C.F.R. §§ 4.40 and 
4.45.

As noted above, this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119. However, there appears to be 
no identifiable period of time since the effective date of 
service connection, during which the left and right hip 
disabilities warranted ratings in excess of 10 percent.

Additionally, there is no evidence that warrants referral of 
the Veteran's claims for extraschedular consideration.  The 
Veteran reports that she has worked 12-hour weeks for the 
past four years.  She stated that she does not think she 
could work full time due to limited mobility and hip pain.  
The separate 10 percent ratings take into account 
interference with employment due to the Veteran's hip 
disabilities.  The record does not indicate that the 
Veteran's bilateral hip disability alone has caused marked 
interference with her employment and the record does not 
indicate her bilateral hip disability has necessitated 
frequent hospitalization.  Thus, the criteria for referral 
for consideration of an extraschedular rating for this 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the criteria for initial 
increased ratings for left and right hip trochanteric 
bursitis and sprain, currently evaluated as 10 percent 
disabling respectively, have not been met.  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

In this case, the Veteran received notice of the evidence 
needed to substantiate a service connection claim in May 
2006.  The Veteran's claims arise from her disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection 
is granted, the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based 
on the foregoing, no further development is required with 
respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting her in the 
procurement of service treatment records, pertinent 
treatment records and providing an examination when 
necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private medical records and afforded the 
Veteran two VA examinations.  The VA examiners had the 
opportunity to review the Veteran's case file, examine her 
and provided thorough details as to the Veteran's 
disabilities.  The examinations are adequate for rating 
purposes.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claims at 
this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left hip trochanteric bursitis and sprain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
right hip trochanteric bursitis and sprain is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


